ORDER

PER CURIAM.
Bryan K. Johnson appeals his jury trial conviction in the Circuit Court of the City of St. Louis of: Counts I and II, robbery in the first degree, Section 569.020 RSMo 1994; Count III, assault in the first degree, Section 565.050.1 RSMo 1994; and Counts IV, V and VI, armed criminal action, Section 575.015.1 RSMo 1994. Appellant was sentenced to thirty years each on the robbery and assault counts and ten years each on the armed criminal action counts, all to be served concurrently in the Missouri Department of Corrections.
We have read the briefs and reviewed the legal file and transcript. We find no error of law and no jurisprudential purpose will be served by an extended written opinion. Judgment affirmed in accordance with Rule 30.25(b).